PER CURIAM.
The final judgment of dissolution is affirmed as to the reservation of jurisdiction and the award of lump sum alimony to the wife of the husband’s one-half of the marital home and the jointly held property, lo*673cated at 229 S.W. 9th Street, Miami, Florida. See: Claughton v. Claughton, 393 So.2d 1061 (Fla.1980). It is also affirmed as to the monetary amount awarded to the wife of a portion of the monies collected on the joint income property owned by the parties.
Those portions of the final judgment requiring the “'forced sale” of real property, located in Pennsylvania and at 1053 S.W. 2nd Street, Miami, Florida, are reversed. The parties did not seek a partition and, therefore, the court cannot order partition of the property. See: O’Hara v. O’Hara, 327 So.2d 242 (Fla. 1st DCA 1976).
Affirmed in part; reversed in part.